Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
2. 	Claims 1-3 allowed.
With respect to claims 1-3 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations of:
pivotally coupling a track mechanism to the upper end of the support stanchion by inserting a pivoting member extending from the track mechanism into a receiving member positioned at the upper end of the support stanchion, such that the track mechanism is rotatable about the support stanchion; and
rotating the track mechanism into a maintenance position;
rotating the track mechanism into an operational position;
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.

3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841